ORDER
This matter having been duly presented to the Court on the motion of the Office of Attorney Ethics to compel EDWARD A. MAC DUFFIE, JR., of LAVALETTE, who was admitted to the bar of this State in 1971, to comply with the Court’s Order filed June 30, 2010 (D-87-09; 065802)(DRB 09-362);
And EDWARD A. MAC DUFFIE, JR., having been ordered to show cause why he should not be temporarily suspended from practice pending his compliance with the Order of the Court, or why the Court should not take such other action as it deems appropriate;
And good cause appearing;
It is ORDERED that the motion is granted, and EDWARD A. MAC DUFFIE, JR., is temporarily suspended from the practice of law effective immediately, and pending his compliance with the Order of the Court; and it is further
ORDERED that EDWARD A. MAC DUFFIE, JR., comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.